[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This Court previously ruled upon the Plaintiff's Motion to strike and found it should be denied because a motion to Strike does not challenge the legal sufficiency of the Defendant's Special Defenses and accordingly the motion was not proper and was denied.
Counsel for the Plaintiff now files a Request to Revise in accordance with the Court's Memorandum. The Defendant objects to said motion on the basis of Practice Book Sections 113 and 150.
While the Court in its memo of decision did not give the plaintiff the right to file a motion out of order, it now concludes that it should have and now does so.
Upon review of the Request to Revise the court finds it should be rejected and the Defendant's objection is sustained.
McGRATH, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 8265
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 8265-GG